 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 1 of 34 PageID #:36251




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CITY OF CHICAGO, a municipal    )
corporation,                    )
                Plaintiff,      )
                                )                    Case No. 14 CV 4361
       v.                       )
                                )                    Judge Jorge L. Alonso
PURDUE PHARMA L.P., PURDUE      )
PHARMA INC., THE PURDUE         )
FREDERICK COMPANY INC., TEVA    )
PHARMACEUTICALS USA INC.,       )
CEPHALON, INC., JOHNSON &       )
JOHNSON, JANSSEN PHARMA-        )
CEUTICALS, INC., ORTHO-MCNEIL-  )
JANSSEN PHARMACEUTICALS, INC., )
n/k/a JANSSEN PHARMACEUTICALS, )
INC., JANSSEN PHARMACEUTICA,    )
INC., n/k/a JANSSEN PHARMA-     )
CEUTICALS, INC., DEPOMED, INC., )
ENDO HEALTH SOLUTIONS INC.,     )
ENDO PHARMACEUTICALS, INC.,     )
ALLERGAN PLC,f/k/a ACTAVIS PLC, )
ACTAVIS, INC., f/k/a WATSON     )
PHARMACEUTICALS, INC., WATSON )
LABORATORIES, INC.,ACTAVIS LLC, )
ACTAVIS PHARMA, INC. f/k/a      )
WATSON PHARMA, INC.,            )
MALLINCKRODT PLC,               )
MALLINCKRODT LLC, SPECGX LLC, )
                                )
                    Defendants. )

                         MEMORANDUM OPINION AND ORDER

       This case is before the Court on defendants’ latest round of motions to dismiss, the third

time this Court has been called upon to resolve such motions. Since the last occasion, the Judicial

Panel on Multidistrict Litigation (“JPML”) ordered this case—along with numerous similar

cases—to be transferred to the Northern District of Ohio for coordinated and consolidated pretrial

proceedings pursuant to 28 U.S.C. § 1407. Following remand two years later, plaintiff, the City
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 2 of 34 PageID #:36252




of Chicago (“the City”), has filed a Fifth Amended Complaint, incorporating new allegations to

support its claims that defendants, various opioid manufacturers, bear responsibility for the

nation’s ongoing opioid crisis. Defendants move to dismiss for failure to state a claim pursuant to

Rule 12(b)(6). For the following reasons, defendants’ motions are denied.

                                        BACKGROUND

      This case is one of many nationwide in which governmental entities claim that

pharmaceutical manufacturers, including the above-captioned defendants, caused the nation’s

opioid crisis by way of unfair and deceptive misconduct in marketing, commercializing, and

promoting their opioid products. The Court has already described the background of this dispute

in some detail in other opinions. See City of Chicago v. Purdue Pharma L.P., No. 14 C 4361, 2015

WL 2208423, at *1-4 (N.D. Ill. May 8, 2015) (“Chicago I”); City of Chicago v. Purdue Pharma

L.P., 211 F. Supp. 3d 1058, 1062-63 (N.D. Ill. 2016) (“Chicago II”). Since then, the core of

plaintiff’s complaint has not changed, but plaintiff has narrowed the scope of the case in some

respects, including by dropping numerous claims, while expanding it in others. What follows is a

short summary of the most pertinent allegations in plaintiff’s sprawling Fifth Amended Complaint,

which spans nine hundred forty-three paragraphs in three hundred fifty-nine pages.

      According to plaintiff, defendants knew long ago that opioids are an effective treatment for

acute short-term pain, such as post-surgical or trauma-related pain, and for palliative care. They

also knew that long-term opioid use comes with serious, frequently prohibitive risks. This is

because opioids are highly addictive, and patients develop a tolerance for them over time, which

lessens their effectiveness and increases the risk of harmful side effects, as larger doses become

necessary to achieve the same effects. Nevertheless, plaintiff alleges, over a period of time

beginning approximately fifteen years ago, defendants marketed and promoted opioids for long-


                                                2
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 3 of 34 PageID #:36253




term, chronic, non-cancer pain by disseminating misleading information that deceptively

minimized the risks the drugs presented.

      Defendants’ misleading marketing practices generally fell into one of the following five

categories. (See 5th Am. Compl. ¶ 8, ECF No. 715 (redacted), ECF No. 727 (sealed).) First,

defendants developed and disseminated seemingly truthful scientific and educational materials that

misrepresented the relative risks and benefits of opioid use. Second, they deployed sales

representatives who visited doctors and other prescribers to supply misleading information about

the risks and benefits of opioid use. Third, they recruited prescribing physicians as paid speakers

who would publicly extol the virtues of opioids, without fairly representing the counterbalancing

risks. This practice both secured the ongoing support of these physicians as prescribers and helped

to convince their peers to prescribe opioids for chronic pain. Fourth, defendants allegedly funded,

facilitated, and directed certain doctors known as “key opinion leaders” (“KOLs”) in delivering

scripted talks and disseminating information, including studies and continuing medical education

materials, that supported the increased use of opioids, but without accounting for their serious

risks. These KOLs also served on boards and committees of professional societies and patient

advocacy groups that supported opioid use for chronic pain. Fifth, defendants allegedly funded,

facilitated, and directed certain seemingly neutral and credible professional societies and patient

advocacy groups, known as “front groups,” in developing educational materials and guidelines for

prescribing opioids, which defendants distributed as apparently neutral support for their position

that it was safe to prescribe opioids for chronic use. By way of all of these deceptive marketing

practices, the number of opioid prescriptions in the United States exploded, as more and more

physicians prescribed opioids for chronic pain.




                                                  3
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 4 of 34 PageID #:36254




      Additionally, plaintiff alleges that, as the market for opioids boomed due to the change in

prescribing practices that defendants fomented and the increasing numbers of opioid-addicted

users, defendants failed to put in place adequate systems to guard against diversion of their opioids

from legitimate channels into illicit ones. According to plaintiff, defendants had a legal duty under

the Controlled Substances Act (“CSA”), 21 U.S.C. § 801 et seq, and the Illinois Controlled

Substances Act, 720 ILCS 570/301 et seq., to maintain adequate systems to monitor for suspicious

orders. Plaintiff alleges that not only did defendants fail to comply with this duty to maintain

suspicious-order-monitoring systems (“SOMS”), but they concealed their failure from the public,

misrepresenting that they were in compliance with their obligations under the law. As a result of

defendants’ failures in this regard, pain clinics or “pill mills” arose, and rogue prescribers met the

rising demand for opioids by prescribing high volumes of defendants’ products—but instead of

serving any genuine clinical purpose, these prescriptions merely fed the addiction of opioid users.

According to plaintiff, defendants kept detailed data on the prescription, distribution, and sale of

their products in Chicago, but still they never designed any system to reliably monitor for

suspicious orders likely to be diverted into illicit channels. The resulting oversupply of opioids in

Chicago and other communities throughout the United States has allegedly had significant knock-

on effects, including an increasing number of deaths and hospitalizations due to opioid addiction

and abuse and increased use of illicit substitutes for opioids such as heroin.

                                   PROCEDURAL HISTORY

      Following the Court’s September 2016 ruling, see Chicago II, 211 F. Supp. 3d at 1084, the

parties conducted discovery and briefed another round of motions to dismiss. Meanwhile, in the

fall of 2017, the parties in certain similar opioid cases around the country commenced proceedings

before the JPML, seeking to consolidate all such cases for pretrial proceedings before a single


                                                  4
    Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 5 of 34 PageID #:36255




judge. Soon after, the JPML ordered dozens of cases, including this one, transferred to the Northern

District of Ohio as part of MDL No. 2804 (hereafter, “the opioids MDL”).

       The MDL court identified certain bellwether cases, which proceeded through discovery and,

in the case of the “Track One” cases brought by Summit and Cuyahoga Counties in northern Ohio,

to the brink of trial, before settling only hours before opening statements were set to begin. In the

course of presiding over these pretrial proceedings, the MDL court made numerous rulings 1 on

discovery issues as well as, in some cases, dispositive motions, including dispositive motions filed

by and against the present defendants. (See Suggestions of Remand at 4, ECF No. 676.) Following

the parties’ settlement of the Track One cases, the MDL judge concluded that, at the current rate,

it would take an inordinate amount of time to reach each of the different categories of cases before

him, let alone the merits of each individual case. He therefore suggested certain strategic remands

to permit parallel processing of the many opioid cases awaiting rulings. (Id.) On December 2,

2019, the JPML ordered this case remanded to this Court. Plaintiff sought and was granted leave

to file an amended complaint to drop certain claims while also incorporating new allegations based

on facts that had surfaced during discovery before the MDL court.

       In the present Fifth Amended Complaint, plaintiff asserts its claims in four counts, all

brought pursuant to the provisions of the Municipal Code of Chicago (“MCC”): Count I, for

engaging in deceptive business practices in violation of MCC § 2-25-090; Count II, for engaging

in unfair business practices in violation of MCC § 2-25-090; Count III, for making

misrepresentations in connection with the sale or advertisement of goods in violation of MCC § 4-



1
  For purposes of convenience, clarity, and simplicity, the Court will refer to these rulings as
rulings of “the MDL judge” or “the MDL court,” although on some occasions the relevant
reasoning is contained in a magistrate judge’s report and recommendation, subsequently adopted
by the district judge presiding over the MDL, rather than the ruling of the district judge himself.
For purposes of this Opinion, it will not be necessary to distinguish between them.
                                                 5
  Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 6 of 34 PageID #:36256




276-470(1); and Count IV, seeking recovery of costs the City of Chicago incurred “in order to

provide services reasonably related” to defendants’ violations of “federal, state, or local law,”

including the MCC, pursuant to MCC § 1-20-020. Plaintiff seeks civil penalties, an injunction

against further acts in violation of MCC § 2-25-090, costs of the suit, including attorneys’ fees,

and the costs of City services reasonably related to defendants’ violations of the law.

                                       LEGAL STANDARDS

        “A motion under Federal Rule of Civil Procedure 12(b)(6) tests whether the complaint

states a claim on which relief may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir.

2012). Under Rule 8(a)(2), a complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement

under Rule 8(a)(2) must “‘give the defendant fair notice of what . . . the claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

        Under federal notice-pleading standards, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Id. Stated differently, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). Allegations that are as consistent with lawful conduct as they are with unlawful

conduct are not sufficient; rather, plaintiffs must include allegations that “nudg[e] their claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. “In reviewing the

sufficiency of a complaint under the plausibility standard, [courts must] accept the well-pleaded


                                                   6
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 7 of 34 PageID #:36257




facts in the complaint as true, but [they] ‘need[ ] not accept as true legal conclusions, or threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.’” Alam v.

Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013) (quoting Brooks v. Ross, 578 F.3d 574,

581 (7th Cir. 2009)).

       Some of plaintiff’s claims involve or include acts of fraud, and such claims must comply

with Federal Rule of Civil Procedure 9(b), which requires the pleading party to “state with

particularity the circumstances constituting fraud,” apart from “[m]alice, intent, knowledge, and

other conditions of a person’s mind,” which “may be alleged generally.” The requirement that

circumstances of fraud be pleaded with particularity “ensures that plaintiffs do their homework

before filing suit and protects defendants from baseless suits that tarnish reputations.” Pirelli

Armstrong Tire Corp. Retiree Med. Ben. Trust v. Walgreen Co., 631 F.3d 436, 439 (7th Cir. 2011).

Ordinarily, a fraud plaintiff’s complaint must include such information as “the identity of the

person who made the misrepresentation, the time, place and content of the misrepresentation, and

the method by which the misrepresentation was communicated,” Windy City Metal Fabricators &

Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 668 (7th Cir. 2008), or, as the Seventh

Circuit has “often incanted,” the “‘who, what, when, where, and how’ of the fraud—‘the first

paragraph of any newspaper story.’” Pirelli, 631 F.3d at 441-42 (quoting United States ex rel.

Lusby v. Rolls-Royce Corp., 570 F.3d 849, 854 (7th Cir. 2009)). However, the “exact level of

particularity that is required will necessarily differ based on the facts of the case,” AnchorBank,

FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011), and courts must not “take an overly rigid view

of the formulation.” Pirelli, 631 F.3d at 442. Notably, although defendants argue to the contrary,

plaintiff’s claims premised on “unfair” practices, as opposed to deceptive practices, need not meet

the Rule 9(b) standard for particularity. See Totty v. Anderson Funeral Home, Ltd., 448 F. Supp.


                                                  7
  Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 8 of 34 PageID #:36258




3d 928, 936-37 (N.D. Ill. 2020) (“‘A claim under the Consumer Fraud Act may be premised on

either [unfair or deceptive conduct] (or both), but the two categories have different pleading

standards.’”) (quoting Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738 (7th Cir. 2019)).

        In Counts I and II, plaintiff seeks relief under section 2-25-090 of the Municipal Code of

Chicago. Section 2-25-090 provides as follows:

        No person shall engage in any act of consumer fraud, unfair method of competition,
        or deceptive practice while conducting any trade or business in the city. Any
        conduct constituting an unlawful practice under the Illinois Consumer Fraud and
        Deceptive Business Practices Act . . . or any section of this Code relating to business
        operations or consumer protection, shall be a violation of this section. In construing
        this section, consideration shall be given to court interpretations relating to the
        Illinois Consumer Fraud and Deceptive Business Practices Act, as amended. In
        construing this section, consideration shall also be given to the interpretations of
        the Federal Trade Commission and the federal courts relating to Section 5(a) of the
        Federal Trade Commission Act, 15 U.S.C.A., Section 45. . . .

The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”) prohibits:

        Unfair methods of competition and unfair or deceptive acts or practices, including
        but not limited to the use or employment of any deception, fraud, false pretense,
        false promise, misrepresentation or the concealment, suppression or omission of
        any material fact, with intent that others rely upon the concealment, suppression or
        omission of such material fact, or the use or employment of any practice described
        in Section 2 of the “Uniform Deceptive Trade Practices Act” . . . in the conduct of
        any trade or commerce . . . . In construing this section consideration shall be given
        to the interpretations of the Federal Trade Commission and the federal courts
        relating to Section 5(a) of the Federal Trade Commission Act.

815 ILCS 505/2. “The elements of a claim under the ICFA are: (1) a deceptive or unfair act or

practice by the defendant; (2) the defendant’s intent that the plaintiff rely on the deceptive or unfair

practice; and (3) the unfair or deceptive practice occurred during a course of conduct involving

trade or commerce.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 556-57 (7th Cir. 2012); see

Robinson v. Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002); see also People ex rel.

Madigan v. United Constr. of Am., Inc., 981 N.E.2d 404, 411 (Ill. App. Ct. 2012) (stating that “the

Attorney General may litigate a violation [of ICFA] and seek injunctive and other relief” without

                                                   8
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 9 of 34 PageID #:36259




showing actual damages). In Count I, plaintiff claims that defendants violated MCC § 2-25-090

by engaging in deceptive business practices. In Count II, plaintiff claims that defendants violated

MCC § 2-25-090 by engaging in unfair business practices.

       In Count III, the City alleges that defendants violated § 4-276-470 of the Code, which

prohibits any person from:

       [A]ct[ing], us[ing] or employ[ing] any deception, fraud, false pretense, false
       promise or misrepresentation, or . . . conceal[ing], suppress[ing] or omit[ting] any
       material fact with intent that others rely upon such concealment, suppression or
       omission, in connection with the sale, for cash or on credit, or advertisement of any
       merchandise, whether or not any person has in fact been misled.

In Count IV, plaintiff alleges that defendants violated § 1-20-20 of the Code, which states that:

       Any person who causes the city or its agents to incur costs in order to provide
       services reasonably related to such person’s violation of any federal, state or local
       law, or such person’s failure to correct conditions which violate any federal, state
       or local law when such person was under a legal duty to do so, shall be liable to the
       city for those costs. This liability shall be collectible in the same manner as any
       other personal liability.

                                          DISCUSSION

       Defendants jointly move to dismiss Counts I and III to the extent that they are based on

plaintiff’s allegations that defendants misrepresented or concealed their failure to maintain SOMS.

They move to dismiss Count II in its entirety, arguing that (a) plaintiff fails to state a claim under

the “unfair” practices prong of MCC § 2-25-090 and the ICFA, and (b) even if plaintiff does state

a claim, any claim that defendants violated MCC § 2-25-090 by failing to maintain SOMS is

preempted by federal law. Further, they move to dismiss Count IV, arguing that plaintiff has failed

to plead sufficient factual allegations to establish that defendants’ business practices actually or

proximately caused the city to incur costs.

       Additionally, defendants Teva Pharmaceuticals USA, Inc. and Cephalon, Inc. (collectively,

“Teva”) and certain defendants referring to themselves as the “Actavis Generic Entities,” namely,

                                                  9
    Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 10 of 34 PageID #:36260




Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc., f/k/a/ Watson Pharma, Inc.,

separately move to dismiss, arguing that the Fifth Amended Complaint fails to make sufficiently

specific allegations against them. 2

    I.   Counts I and III – Deceptive Practices, Misrepresentation and SOMS

         The Court has already ruled that the City has adequately pleaded its claims that defendants

engaged in deceptive business practices in violation of MCC § 2-25-090 and made

misrepresentations in connection with the sale or advertisement of merchandise in violation of

MCC § 4-276-470. See Chicago I, 2015 WL 2208423, at *8-10; Chicago II, 211 F. Supp. 3d at

1070-74. However, the Court’s prior rulings did not address the allegations concerning defendant’s

failure to maintain SOMS or its concealment of its failure to maintain SOMS, which were not

included in the versions of the complaint then before the Court. Defendants argue that plaintiff

does not state a claim of deceptive practices or misrepresentation based on the SOMS allegations,

which, according to defendants, are not sufficiently detailed to meet the plausibility and

particularity standards of Rule 8 and Rule 9(b).

         Plaintiff responds that defendants’ motion should be denied because plaintiff has not even

attempted to state a separate claim based on the SOMS allegations. Instead, plaintiff argues, it has

folded its allegations regarding defendants’ concealing their failure to maintain adequate SOMS




2
  Defendants Mallinckrodt plc, Mallinckrodt LLC, and SpecGx LLC have also filed a separate
motion to dismiss based on personal jurisdiction. However, these defendants subsequently
declared bankruptcy, so the claims against them are automatically stayed under 11 U.S.C. 362.
Pursuant to the automatic stay, the Court denies the Mallinckrodt entities’ motion to dismiss
without prejudice. Parenthetically, the Court also notes that the claims against the Purdue
defendants—Purdue Pharma L.P., Purdue Pharma Inc., and the Purdue Frederick Company, Inc.—
are stayed following the initiation of bankruptcy proceedings in September 2019. (See Pl.’s Mot.
for Leave to File an Am. Compl. at 8 n. 6, ECF No. 670 (recognizing that the claims against the
Purdue entities are stayed due to bankruptcy); see also Pl.’s Feb. 19, 2021 Opp’n to Mot. to Quash
at 6, ECF No. 956 (same).)
                                                   10
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 11 of 34 PageID #:36261




into its broader claims that defendants engaged in deceptive practices and made misrepresentations

in marketing their products, which encompass allegations of a larger pattern of deceptive

marketing. (See 5th Am. Compl. ¶¶ 913, 936.) The Court agrees with plaintiff. Read naturally, the

Fifth Amended Complaint does not purport to assert a separate claim for deceptive practices or

misrepresentation based only on the SOMS allegations, and the Court need not determine now

whether a claim based only on those allegations would survive, given that the claim will proceed

beyond the pleading stage, regardless. The Seventh Circuit has explained that “[a] motion to

dismiss under Rule 12(b)(6) doesn’t permit piecemeal dismissals of parts of claims; the question

at this stage is simply whether the complaint includes factual allegations that state a plausible claim

for relief.” BBL, Inc. v. City of Angola, 809 F.3d 317, 324-25 (7th Cir. 2015). In this regard, Rule

12 is unlike Rule 56, which expressly permits courts to award “[p]artial [s]ummary [j]udgment”

to litigants who “identif[y] each claim or defense—or the part of each claim or defense” on which

there is no genuine dispute of material fact. See BBL, 809 F.3d at 325 (internal quotation marks

omitted). The Court has already ruled that plaintiff has stated a claim for deceptive practices and

misrepresentation in its marketing, and it makes no difference at this stage whether the SOMS

allegations could support such claims by themselves.

       Defendant argues that the above-quoted language from BBL is dicta, and it cites prior

district court cases that have ruled at the pleading stage on whether a particular factual theory was

viable. No doubt there are many cases in which district courts have pushed the limits of the Rule

12(b)(6) inquiry in an attempt to focus the parties’ efforts in discovery by offering an early ruling

on the viability of a particular theory. But that does not change the fact that, as BBL explained, the

critical question at the pleading stage is simply whether the plaintiff has stated a plausible claim

under some theory, regardless of whether the plaintiff might later choose to focus on certain facts


                                                  11
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 12 of 34 PageID #:36262




rather than others. Subsequent district court decisions have followed BBL’s reasoning. See Cothron

v. White Castle Sys., Inc., 467 F. Supp. 3d 604, 618 (N.D. Ill. 2020); In re Testosterone

Replacement Therapy Prod. Liab. Litig. Coordinated Pretrial Proc., 159 F. Supp. 3d 898, 923-24

(N.D. Ill. 2016); see also Friedman v. Rayovac Corp., 295 F. Supp. 2d 957, 978 (W.D. Wis. 2003)

(citing Reich v. Continental Casualty Co., 33 F.3d 754, 757 (7th Cir.1994)) (“As a general

rule, district courts should be guided by the views of the court of appeals or the Supreme Court,

even when those views are expressed in dicta.”); Kenall Mfg. Co. v. Cooper Lighting, LLC, 354 F.

Supp. 3d 877, 898 (N.D. Ill. 2018) (explaining why the dicta in BBL are correct based on the

structure of the Federal Rules of Civil Procedure, without regard for what level of deference they

are owed). The Court is persuaded to follow BBL here, particularly given that a dismissal would

likely only invite another amended complaint in this nearly seven-year-old case. Defendants’

motions are denied as to this ground.

 II.   Count II – Unfair Practices

       MCC § 2-25-090 expressly incorporates the standards of the ICFA. The Seventh Circuit

has explained the unfairness prong of the ICFA as follows:

       In interpreting unfair conduct under the Consumer Fraud Act, Illinois courts look
       to the federal interpretations of unfair conduct under section 5(a) of the Federal
       Trade Commission Act, 15 U.S.C. § 45. Robinson, 775 N.E.2d at 960; 815 ILCS
       505/2. Thus, three considerations guide an Illinois court’s determination of whether
       conduct is unfair under the Consumer Fraud Act: “(1) whether the practice offends
       public policy; (2) whether it is immoral, unethical, oppressive, or unscrupulous; (3)
       whether it causes substantial injury to consumers.” Robinson, 75 N.E.2d at 961. A
       court may find unfairness even if the claim does not satisfy all three criteria. Id.
       For example, a “practice may be unfair because of the degree to which it meets one
       of the criteria or because to a lesser extent it meets all three.” Id.

Windy City, 536 F.3d at 669 (internal parallel citations omitted). Plaintiff contends that defendants’

marketing practices are not only immoral, unethical, oppressive, or unscrupulous, but also contrary

to public policy as expressed in the CSA, its implementing regulations, and the Illinois CSA.

                                                 12
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 13 of 34 PageID #:36263




        Defendants argue that the Court should dismiss the unfair practices claim in Count II for

two reasons. First, they argue that plaintiff fails to state a claim because it does not plausibly allege

that defendants have engaged in any practice that offends public policy, is immoral, unethical,

oppressive, or unscrupulous, or causes substantial injury to consumers. See Robinson, 775 N.E.2d

at 961. Second, they argue that, even if plaintiff does state a claim, the claim is preempted by the

CSA under Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001), and Geier v.

American Honda Motor Co., 529 U.S. 861, 874-75 (2000).

        As a threshold matter, the MDL court made numerous rulings bearing on issues defendants

raise here, and plaintiff argues that the Court should follow the MDL court’s rulings as law of the

case, given that this case was one of those consolidated before the MDL court at the time.

        Although the MDL court’s rulings are instructive, the Court is not persuaded to follow

them as law of the case. Plaintiff concedes that the law of the case doctrine is discretionary, not

mandatory. The Sixth Circuit has recently warned, in the context of an appeal from another ruling

of the MDL court, that cases within an MDL “‘retain their separate identities,’” so a district court’s

decision “in an individual case depends on the record in that case and not others.” In re Nat’l

Prescription Opiate Litig., 956 F.3d 838, 844-45 (6th Cir. 2020). The Court is not convinced that

it should uncritically adopt the MDL court’s rulings and reject defendants’ arguments out of hand.

Instead, as another district court has done in a similar case remanded from the opioids MDL, it

will review defendants’ arguments independently, but it will use the MDL court’s rulings as a

“springboard.” City & Cty. of San Francisco v. Purdue Pharma L.P., No. 3:18-CV-07591-CRB,

2020 WL 5816488, at *2 (N.D. Cal. Sept. 30, 2020). The Court regards the MDL judge’s rulings

as “highly persuasive,” given his expertise and the stark similarities between this case and the cases

before him in those rulings, but it will give due consideration to defendants’ arguments that it


                                                   13
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 14 of 34 PageID #:36264




should depart from them, particularly if and to the extent that defendants suggest that the MDL

court’s rulings are inconsistent with Illinois or Seventh Circuit precedent. See id.

       A. Failure to State a Claim

       With respect to defendants’ argument that plaintiff fails to state a claim, both sides focus

most heavily on the public policy element of MCC § 2-25-090’s unfairness prong. Plaintiff argues

that it states a claim because defendants violated their duties to monitor and prevent diversion

under the CSA. According to defendants, neither the CSA nor its implementing regulations impose

any duties owed to consumers that might reveal a relevant public policy; at most, they argue, the

regulations describe a “requirement imposed on [Drug Enforcement Administration (“DEA”)]-

registrants to maintain their DEA registration,” without imposing any specific “standard of

conduct” for compliance. (Defs.’ Joint Reply Br. at 9 (internal quotation marks omitted).)

       The defendants made a similar argument in the MDL, contending that monitoring for

suspicious orders is merely a factor the DEA considers as part of the DEA registration process,

and that nothing in the text of the CSA goes so far as to impose an ongoing duty on them to do so,

let alone to halt shipments of suspicious orders. See 21 U.S.C. §§ 822-24, 21 C.F.R. § 1301.71-77.

But the MDL court granted summary judgment for the Track One plaintiffs on these issues, ruling

that the CSA and its implementing regulations impose an ongoing duty on DEA registrants,

including defendants, to “(1) design and operate a system to disclose to the registrant suspicious

orders; and (2) inform the DEA of suspicious orders when discovered by the registrant.” In re Nat’l

Prescription Opiate Litig., No. 1:17-MD-2804, 2019 WL 3917575, at *7 (N.D. Ohio Aug. 19,

2019) (hereafter, “8/19/19 Track One CSA Ruling”) (citing Masters Pharm., Inc. v. DEA, 861 F.3d

206, 221 (D.C. Cir. 2017)); see 21 C.F.R. § 1301.71(a) (“All applicants and registrants shall

provide effective controls and procedures to guard against theft and diversion of controlled


                                                 14
    Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 15 of 34 PageID #:36265




substances.”), 21 C.F.R. § 1301.74(b) (“The registrant shall design and operate a system to disclose

to the registrant suspicious orders of controlled substances. The registrant shall inform the [DEA]

of suspicious orders when discovered by the registrant.”). Additionally, the court ruled that “the

CSA statutory and regulatory duties to maintain effective controls against diversion includes a

duty not to ship suspicious orders . . . unless due diligence reasonably dispels the suspicion.”

8/19/19 Track One CSA Ruling, 2019 WL 3917575, at *9; see Masters, 861 F.3d at 212-13, 222;

21 C.F.R. § 1301.71(a). In City & County of San Francisco v. Purdue Pharma L.P., 2020 WL

5816488, at *3-4, the court agreed with the MDL judge’s CSA ruling, explaining in detail why his

reasoning was correct. Defendants do not engage with these decisions in their briefs, and it would

only belabor the point to retrace their steps any further. This Court agrees with their reasoning. 3

         Conduct violates the public policy prong of the ICFA’s test for unfairness if it “offends

public policy as established by statutes, the common law or otherwise, or, in other words, whether

it is at least within the penumbra of some established concept of unfairness.” Ekl v. Knecht, 585

N.E.2d 156, 163 (Ill. App. Ct. 1991); see FTC v. Sperry & Hutchinson Co., 405 U.S. 233, 244 n.

5 (1972). Given that, as the Court has explained, defendants were under legal duties, imposed

under the CSA, to monitor for suspicious orders and halt shipments of them, the Court has little

doubt that their alleged failure to do so offends public policy, particularly under circumstances in




3
 Defendants have noted in a notice of supplemental authority that the DEA has recently published
a notice of proposed rulemaking that seeks to amend the CSA to add an explicit “no shipping”
duty. Defendants argue that this shows that there is no such duty in the present version of the CSA
or its implementing regulations. Plaintiff responds that the proposed amendment is entirely
consistent with its proposed construction of the relevant regulations and the amendment merely
adds “clarity and consistency” to them. (Pl.’s Resp. at 3, ECF No. 900-1.) The Court agrees with
plaintiff. See Middleton v. City of Chicago, 578 F.3d 655, 663 (7th Cir. 2009) (explaining that an
amendment may clarify, rather than alter, existing law).

                                                 15
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 16 of 34 PageID #:36266




which consumers of their products and the consumers’ communities were likely to be injured by

addiction and its consequences.

       Ultimately, however, whether plaintiff states a claim in Count II does not depend on the

public policy element because plaintiff’s allegations of immoral, unethical, oppressive, or

unscrupulous conduct causing substantial injury to consumers are sufficient to state a claim on

their own. See In re Nat’l Prescription Opiate Litig., 452 F. Supp. 3d 745, 780-81 (N.D. Ohio

2020) (hereafter, “West Boca MDL Ruling”) (“Whether violations of the CSA serve as an

appropriate predicate is not dispositive of West Boca’s [Florida Deceptive and Unfair Trade

Practices Act] claim. The Court finds that West Boca has plausibly alleged ‘unconscionable,

deceptive, or unfair acts or practices’ by Distributor Defendants other than those acts that allegedly

violate the CSA.”). What plaintiff alleges defendants to have done wrong is (a) promote addictive

drugs suitable for coping with short-term pain as if they were suitable for coping with long-term,

chronic pain; (b) see their promotional efforts pay off with explosive sales growth; but (c) fail to

take due care to ensure that the massive quantities of drugs they were shipping were not being

abused or misused by people who needed them not for a therapeutic purpose but only to feed their

addictions. That is, defendants are accused of selling a product that was highly addictive and

ignoring signs that their customers were abusing the product, causing it to be diverted into illicit

channels, to the detriment of the end-users’ health and the stability of the communities they live

in, and in violation of defendants’ legal duties. These allegations, if proven, describe conduct that

is “immoral, unethical, oppressive or unscrupulous.” See Demitro v. General Motors Acceptance

Corp., 902 N.E.2d 1163, 1169-70 (Ill. App. Ct. 2009).

       In particular, courts have characterized “oppressive” conduct as that which “leaves the

consumer with little alternative except to submit to it.” See Robinson, 775 N.E.2d at 961;


                                                 16
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 17 of 34 PageID #:36267




Saccameno v. Ocwen Loan Servicing, LLC, 372 F. Supp. 3d 609, 631 (N.D. Ill. 2019) (“For

purposes of ICFA, a practice may be considered immoral, unethical, oppressive, or unscrupulous

if it imposes a lack of meaningful choice or an unreasonable burden on the consumer.”) (internal

quotation marks omitted). By promoting the use of their products for chronic or long-term pain

while concealing the risks, including the risk of addiction, they not only caused consumers with

chronic pain to use their product, but also, a reasonable factfinder could conclude, they put these

consumers in a position in which they were compelled by their addiction to continue buying

defendants’ product, whether via legal or illicit channels. In other words, the consumers, having

been tricked into buying defendants’ products, had little alternative but to submit to defendants’

alleged misconduct and continue to buy the products, even in illicit channels, if necessary. This is

enough to state a claim by itself. See West Boca MDL Ruling, 452 F. Supp. 3d at 780-81; see also

In re Nat’l Prescription Opiate Litig., No. 18-OP-45332, 2020 WL 1986589, at *8-9 (N.D. Ohio

Apr. 27, 2020) (same). Because defendants’ alleged misconduct is immoral, unethical, oppressive

or unscrupulous, in addition to being contrary to public policy, plaintiff states a claim under the

ICFA.

        B. Preemption

        “The preemption doctrine is grounded in the Constitution’s Supremacy Clause.” Wis.

Cent., Ltd. V. Shannon, 539 F.3d 751, 762 (7th Cir. 2008). The Supremacy Clause declares that

federal law “shall be the supreme Law of the Land . . . any Thing in the Constitution or Law of

any State to the Contrary notwithstanding.” U.S. Const. Art. VI., cl. 2. “Where state and federal

law directly conflict, state law must give way.” PLIVA, Inc. v. Mensing, 564 U.S. 604, 617 (2011)

(internal quotation marks omitted). Conflict preemption occurs when it is impossible to comply

with a state-law duty without violating federal law, or when, under the circumstances of a


                                                17
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 18 of 34 PageID #:36268




particular case, state law stands as an “obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.” Wyeth v. Levine, 555 U.S. 555, 563-64 (2009) (internal

quotation marks omitted); see id. at 588-89 (Thomas, J., concurring).

       According to defendants, plaintiff’s claims are preempted to the extent that they depend on

establishing that defendants failed to comply with the CSA and its implementing regulations by

failing to prevent diversion or implement SOMS. Defendants argue that any such claims are

preempted because Congress entrusted enforcement of the CSA to the DEA, just as, in Buckman,

the plaintiff’s claims that the defendant failed to comply with the disclosure requirements of the

Food, Drug and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., in seeking regulatory approval

were preempted because Congress had entrusted enforcement of such requirements to the FDA.

See Buckman, 531 U.S. at 348, 350, 352. Further, to the extent that plaintiff’s claim is that

defendants should not only have identified and reported suspicious orders, but also that they should

not have shipped them, defendants argue that the CSA imposes no such duty on them, and that

recognizing any such duty under state tort law would violate preemption principles that prohibit

courts from applying state tort law in a fashion that interferes with a federal regulatory scheme.

See Geier, 529 U.S. at 874-75.

       As the Court explained above in Part II.A. of this Opinion, the CSA does impose duties to

prevent diversion by monitoring for and halting shipment of suspicious orders. The main problem

with defendants’ argument is that plaintiff’s unfair practices claim does not depend for its existence

on whether defendants violated these duties, so there is no conflict with federal law or interference

with a federal regulatory scheme.

       As plaintiff points out, defendants raised these same arguments in the opioids MDL, and

the MDL court rejected them. The MDL court considered whether the CSA preempted state-law


                                                 18
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 19 of 34 PageID #:36269




claims based on both a false marketing and a failure-to-monitor-for-diversion theory, and it

concluded that such claims are not preempted. In its first ruling touching on the issue, the MDL

court explained that state-law claims based on fraudulent marketing in the promotion and sale of

prescription opioids are not preempted because they do not usurp the FDA’s role by asserting a

bare violation of the FDCA, nor do they assert a Buckman-style claim for fraud on a federal agency.

This is because the opioids claims center on the defendants’ marketing practices, not their conduct

in obtaining regulatory approval for their opioid products. The defendants could have marketed

their products truthfully, without concealing the products’ true risks, while staying within the

bounds of applicable federal law and regulations, and the state-law duties requiring them to market

their products truthfully existed independently of federal law, so the claims were not preempted.

In re Nat’l Prescription Opiate Litig., No. 1:18-OP-45090, 2018 WL 4895856, at *23-24 (N.D.

Ohio Oct. 5, 2018) (hereafter, “10/5/18 Summit County MDL Ruling”), report and

recommendation adopted in relevant part, No. 1:17-MD-2804, 2018 WL 6628898 (N.D. Ohio

Dec. 19, 2018). Next, the MDL court explained that the plaintiff’s claims based on a diversion

monitoring theory do not “stand[] as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress,” because nothing in alleged state-law duties to, “for example,

monitor the sale of drugs with due care,” is inconsistent with a federal regulatory scheme intended

to ensure that those drugs are safe and effective for their intended use. Id. (citing Crosby v. Nat’l

Foreign Trade Council, 530 U.S. 363, 372-73 (2000)).

       While the MDL judge addressed this issue in the context of an argument about duties under

the FDCA and enforcement by the FDA, rather than the CSA and the DEA, he appeared to

recognize the distinction in subsequent rulings, and to conclude—albeit somewhat conclusorily—

that it made no difference. See In re Nat’l Prescription Opiate Litig., No. 1:17-MD-02804, 2019


                                                 19
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 20 of 34 PageID #:36270




WL 2468267, at *22 (N.D. Ohio Apr. 1, 2019) (hereafter, “4/1/19 Muscogee Creek MDL Ruling”)

(adopting the reasoning of the 10/5/18 Summit County MDL Ruling to reject a “fraud on the DEA”

theory under Buckman), report and recommendation adopted in relevant part, No. 1:17-MD-

2804, 2019 WL 3737023 (N.D. Ohio June 13, 2019); see also In re Nat’l Prescription Opiate

Litig., No. 1:17 MD 2804, 2019 WL 4178591, at *5 (N.D. Ohio Sept. 3, 2019) (hereafter, “9/3/19

Track One MDL Ruling”) (rejecting Buckman-based argument raised by manufacturer

defendants); id. at *12 (“Defendants contend imposition of state tort liability would stand as

an obstacle to DEA’s ability to regulate and enforce the [CSA]. Congress struck a balance between

the risk of diversion and the risk of access to important medications and vested DEA with the

authority to implement that framework. The Court has previously rejected this obstacle preemption

argument, albeit with respect to the FDA, and now does so with respect to the DEA.”).

       Similarly, in City & County of San Francisco, 2020 WL 5816488, at *28-30, the court

rejected a preemption argument rooted in the CSA and DEA, framed in terms similar to those

defendants use here. The court reasoned that the plaintiff’s state-law claims were not preempted

by the CSA under Geier because “there is no DEA policy, statement, or CSA regulation . . . that

conflicts with the City’s tort claims.” Id. at * 28. In Geier, as a subsequent decision explained, the

Supreme Court held:

       that state tort claims premised on Honda’s failure to install airbags conflicted with
       a federal regulation that did not require airbags for all cars. The Department of
       Transportation (DOT) had promulgated a rule that provided car manufacturers with
       a range of choices among passive restraint devices. Rejecting an “‘all airbag’”
       standard, the agency had called for a gradual phase-in of a mix of passive restraints
       in order to spur technological development and win consumer acceptance. Because
       the plaintiff’s claim was that car manufacturers had a duty to install airbags, it
       presented an obstacle to achieving “the variety and mix of devices that the federal
       regulation sought.” . . . [T]he DOT conducted a formal rulemaking and then
       adopted a plan to phase in a mix of passive restraint devices. Examining the rule
       itself and the DOT’s contemporaneous record, which revealed the factors the


                                                 20
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 21 of 34 PageID #:36271




       agency had weighed and the balance it had struck, [the Supreme Court] determined
       that state tort suits presented an obstacle to the federal scheme.

Wyeth v. Levine, 555 U.S. 555, 579-81 (2009) (citing Geier, 529 U.S. at 875) (internal citations

omitted). The plaintiff’s opioid-related state-law claims, the San Francisco court reasoned, were

not analogous because they “are entirely consistent with the CSA’s goals of ‘foster[ing] the

beneficial use of those medications,’ and ensuring ‘no interference with the dispensing’ of lawfully

prescribed opioids.” San Francisco, 2020 WL 5816488, at *29 (quoting Gonzalez v. Raich, 545

U.S. 1, 4 (2005) (interpreting the CSA)).

       Additionally, the San Francisco court followed the 9/3/19 Track One MDL Ruling in

rejecting a Buckman-based “fraud on the DEA” preemption argument. The Court explained that

Buckman was distinguishable because, there, the “claims were premised on the defendant’s duty

to accurately represent their device to the FDA: but-for the FDA’s approval of the screws, the

plaintiffs would not have been injured.” San Francisco, 2020 WL 5816488, at *29. The claims

therefore existed “‘solely by virtue of the FDCA disclosure requirements.’” Id. (quoting Buckman,

531 U.S. at 353) (emphasis added in San Francisco). To the extent that “federal requirements are

the ‘critical element’ of the state claim[s],” Buckman held, the state claims are preempted. San

Francisco, 2020 WL 5816488, at *29 (quoting Buckman, 531 U.S. at 353). But the CSA and its

implementing regulations are not critical elements of state-law claims of “public nuisance, unfair

competition, and false advertising” because they are not “essential to [their] existence.” San

Francisco, 2020 WL 5816488, at *30. Rather, such claims sound in state-law duties to “exercise

reasonable care in delivering dangerous narcotic substances.” Id. Because the state-law claims

were “premised on independent duties that [merely] overlap with duties imposed by the CSA and

its implementing regulations,” they were not preempted under Buckman. Id. Notably, these claims

included a claim under the “unfair prong” of California’s Unfair Competition Law, which prohibits

                                                21
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 22 of 34 PageID #:36272




unfair business practices, including those that “‘offend[] an established public policy’” or that are

“‘immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers,’” id. at

*54 (quoting Bardin v. DaimlerChrysler Corp., 136 Cal. App. 4th 1255, 1268, 39 Cal. Rptr. 3d

634 (2006)).

       The Court agrees with the reasoning of these decisions, and it finds them to be applicable

here. While the duties imposed under the CSA may overlap with certain state-law duties

underlying plaintiff’s unfair practices claim, as the Court explained above in Part II.A., the latter

are independent of the former. Because plaintiff states a claim independently of the duties imposed

on defendants under the CSA, its claim is not preempted. The Court need not reach the question

of whether the claim would be preempted if defendants’ alleged violation of duties imposed under

the CSA were the only basis for liability under the ICFA and, by extension, MCC § 2-25-090.

Because defendants’ alleged misconduct is immoral, unethical, oppressive or unscrupulous under

Illinois law, independently of whether it is contrary to public policy expressed in the CSA, plaintiff

states a claim under the ICFA, and the claim is not preempted by the CSA.

III.   Count IV – Cost Recovery

       Defendants argue that plaintiff cannot recover costs for city services under MCC § 1-20-

020 because plaintiff has not sufficiently demonstrated that defendants’ misrepresentations or

deceptive and unfair practices caused plaintiff, either proximately or in fact, to incur any such

costs. They argue that plaintiff has not alleged that defendants’ conduct caused any Chicago

prescribers to write any bogus prescriptions or place any suspicious orders, or that defendants

actually shipped any suspicious orders. Without such allegations, defendants submit, plaintiff does

not allege a sufficiently direct relationship between the injury and the injurious conduct. See Bank

of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1305-06 (2017).


                                                 22
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 23 of 34 PageID #:36273




       Again, however, this is ground that the MDL court has already covered. In denying the

defendants’ motion to dismiss on proximate cause grounds in Summit County, one of the Track

One cases, the MDL court explained that the defendants’ characterization of the alleged causal

chain was overly long and convoluted. In fact, the court explained, the causal chain could be

summarized much more concisely:

       Plaintiffs have alleged sufficient facts to support a far more direct chain of
       causation: (i) . . . Defendants made deceptive claims in promoting their opioids in
       order to sell more opioids than the legitimate medical market could support (the
       conduct); (ii) the excess opioids marketed by the [defendants] . . . were then
       diverted into an illicit, black market; (iii) Plaintiffs were forced to expend resources
       beyond what they had budgeted to attempt to stop the flow of the excess opioids
       into local communities and to bear the costs associated with cleaning them up.
       Under this potential chain of causation, the relationship between Plaintiffs’ injury
       and Defendants’ alleged conduct is less remote than prior Sixth Circuit precedent
       finding proximate cause, and is not too remote to support a finding of proximate
       cause here.

In re Nat’l Prescription Opiate Litig., No. 1:17-MD-2804, 2018 WL 6628898, at *5 (N.D. Ohio

Dec. 19, 2018) (citing Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 619 (6th Cir. 2004)); see also

10/5/18 Summit County MDL Ruling, 2018 WL 4895856, at *38-39; City of Everett v. Purdue

Pharma L.P., No. C17-209RSM, 2017 WL 4236062, at *6 (W.D. Wash. Sept. 25, 2017)

(“Although not as direct as a car accident or slip-and-fall case, this causal chain is still a ‘direct

sequence,’ and it is facially plausible that the involvement of third parties, even criminals, was

reasonably foreseeable given the extensive facts of Purdue’s knowledge in the pleadings.”).

       Subsequently, in the Track One cases, the MDL court denied defendants’ motion for

summary judgment on causation, rejecting arguments similar to the ones that defendants make

here. The MDL court explained that the plaintiffs had alleged—and proposed to prove by way of

expert testimony—that the defendants’ marketing practices had dramatically increased the supply

of opioids in the plaintiff-municipalities and that such increases in supply entail an increase in


                                                 23
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 24 of 34 PageID #:36274




opioid-related harms in those municipalities. In re Nat’l Prescription Opiate Litig., No. 1:17-MD-

2804, 2019 WL 4178617, at *1-2 (N.D. Ohio Sept. 3, 2019). Further, the MDL court explained

that the plaintiffs adduced expert testimony that the defendants had failed to maintain effective

controls against diversion. Id. at *3. Given this evidence, the MDL court reasoned, a reasonable

jury could infer from the increased supply of opioids and the defendants’ failure to maintain

effective controls against diversion that defendants had caused the opioid-related harms in the

plaintiffs’ communities. Id. It made no difference, the MDL court explained, that the plaintiffs

offered not granular proof but only “aggregate proof,” without identifying particular orders that

the defendants should not have shipped. Id. Because a reasonable jury could conclude that the

plaintiffs “suffered the sort of injury that would be an expected consequence of the alleged

wrongful conduct,” the plaintiffs’ claims survived summary judgment on causation grounds. Id.

(citing BCS Servs., Inc. v. Heartwood 88, LLC, 637 F.3d 750, 756–57 (7th Cir. 2011)).

       Despite these rulings, the defendants contested causation again before the San Francisco

court, but that court agreed with the MDL court. The San Francisco court concluded that the

plaintiff, proceeding under the theory that opioid manufacturers’ unlawful and deceptive business

practices, including their failure to monitor and halt suspicious orders, resulted in “increased opioid

addiction, abuse, overdose death, and diversion,” San Francisco, 2020 WL 5816488, at *43, had

“plausibly alleged both factual and legal causation” of the harm underlying its public nuisance

claim, San Francisco, 2020 WL 5816488, at *40.

       Regarding factual causation, the court explained that the city had alleged that the

manufacturer defendants had deceptively marketed opioids in such a way as to increase

prescribers’ willingness to prescribe opioids, without accurately conveying the risks of addiction,

of diminishing efficacy over time, and of harmful side effects. Id. at *41. As a result, opioid


                                                  24
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 25 of 34 PageID #:36275




prescriptions skyrocketed, and as a “direct and foreseeable result,” the city allegedly experienced

“skyrocketing addiction, overdose, and death; black markets for diverted prescription opioids; and

a concomitant rise in heroin and fentanyl abuse.” Id. The court found that, by way of these

allegations, the city had plausibly alleged that its harm would not have occurred absent the

manufacturer defendants’ conduct. Id.

       Regarding proximate cause, the court explained that the “very existence of the duties to

maintain effective controls supports the notion that opioid misuse is foreseeable.” Id. at *40 (citing

Dent v. National Football League, 902 F.3d 1109, 1119 (9th Cir. 2018) (“A lack of reasonable

care in the handling, distribution, and administration of controlled substances can foreseeably harm

the individuals who take them. That’s why they’re ‘controlled’ in the first place—overuse or

misuse can lead to addictions and long-term health problems.”)). Any intervening acts, the court

explained, “including decisions by prescribers, patients, distributors, pharmacies, and third-party

criminals,” were “reasonably foreseeable, and thus not superseding acts” that broke the chain of

proximate causation. San Francisco, 2020 WL 5816488, at *43. The manufacturers’ argument that

the harms the city had identified were remote and “attenuated,” the court explained, “ignore[d] the

nature of opioid addiction,” as “[t]he opioid industry is heavily regulated because it is not

unforeseeable . . . that opioid-addicted individuals would resort to illicit forms of opioids”; indeed,

“opioid regulations are intended to prevent the precise harms that comprise the City’s injuries.”

Id. at *44. In short, the plaintiff had “sufficiently pled proximate causation because its alleged

harms—costs associated with addressing increased rates of opioid use, addiction, and overdoses .

. . —are the foreseeable result of Manufacturers’ conduct.” Id.

       Defendants argue that the analysis of causation-in-fact exemplified by these decisions is

flawed because they did not require the plaintiffs to allege that particular misrepresentations caused


                                                  25
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 26 of 34 PageID #:36276




particular prescribers in the plaintiff jurisdictions to write medically inappropriate prescriptions.

In making this argument, defendants rely heavily on this Court’s decision in Chicago II. But that

decision addressed a different version of the complaint that included claims under the City’s false

claims ordinance, an analog of the federal False Claims Act, 31 U.S.C. § 3730. See Chicago II,

211 F. Supp. 3d at 1083; see also id. at 1076-81; cf. City of Chicago v. Smollett, 421 F. Supp. 3d

565, 574 (N.D. Ill. 2019) (distinguishing Chicago II because, in Smollett, the city plausibly alleged

that it incurred costs that were “reasonably related” to the defendant’s false statements, reasoning

that the city “is not required to catalog its damages in detail at the pleading phase”). The present

complaint not only does contain significant prescriber-based allegations, but also it adverts to

expert testimony that was offered in the MDL, which, the City alleges, will establish that

defendants’ marketing and sales activities caused an increase in opioid use, which caused an

increase in opioid-related harm in Chicago and other communities. (See 5th Am. Compl. ¶¶ 703,

821, 860-89.) Under the allegations of the present complaint, and given the expert testimony that

plaintiff has incorporated into the complaint, this Court finds the decisions of the MDL court and

the San Francisco court highly persuasive. The Court agrees with plaintiff that, given the totality

of the allegations in the Fifth Amended Complaint, plaintiff need not make specific allegations

connecting each Chicago prescriber to specific misrepresentations and omissions. The present

version of the complaint has been significantly altered since this case was last before this Court,

and it sufficiently alleges causation-in-fact without the granular allegations the Court previously

required.

       As for proximate cause, defendants argue that the court should not take an approach similar

to the San Francisco court’s because it emphasizes foreseeability without sufficiently attending to

the requirement that there must be “‘some direct relation between the injury asserted and the


                                                 26
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 27 of 34 PageID #:36277




injurious conduct alleged.’” Bank of Am., 137 S. Ct. at 1306 (quoting Holmes v. Securities Investor

Protection Corp., 503 U.S. 258, 268 (1992)). Plaintiff responds that defendants are relying on the

wrong case law, and the Court agrees. Whatever federal courts have said about proximate cause in

the context of federal statutes such as the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1962(c), see Sidney Hillman Health Ctr. of Rochester v. Abbott Lab'ys, 873

F.3d 574, 578 (7th Cir. 2017), and the Fair Housing Act, 42 U.S.C. § 3601 et seq., see Bank of

Am., 127 S. Ct. at 1306, plaintiff’s claims in this case are governed by Illinois law. Under Illinois

law, as the Seventh Circuit has explained, “[f]oreseeability is the touchstone of [the] legal-cause

analysis.” In re: Emerald Casino, Inc., 867 F.3d 743, 756 (7th Cir. 2017). “A defendant’s conduct

is a legal cause of damages if the damages were a likely and thus a foreseeable result of the

defendant’s conduct.” Id. (citing Turcios v. DeBruler Co., 32 N.E.3d 1117, 1124-25 (Ill. 2015));

see Kramer v. Szczepaniak, 123 N.E.3d 431, 440 (Ill. App. Ct. 2018) (“The touchstone of legal

causation is foreseeability.”) (citing City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d 1099,

1127 (Ill. 2004)); Kramer, 123 N.E.3d at 442 (“The context matters. The facts matter . . . . [T]aking

the allegations here as true and drawing all reasonable inferences in favor of plaintiffs, we cannot

say that the risk . . . was so clearly unforeseeable as to be something we can decide at the pleading

stage.”); Inman v. Howe Freightways, Inc., 130 N.E.3d 458, 479 (Ill. App. Ct. 2019) (“[W]hat is

reasonably foreseeable is a context-dependent inquiry. The context in this case was an extremely

dangerous scenario.”) (internal citation omitted); see also Kemper v. Deutsche Bank AG, 911 F.3d

383, 392 (7th Cir. 2018) (“[Plaintiff] directs us to the foreseeability of an outcome, while

[defendant] implores us to focus on the number of steps that occur between an action and its

consequence. This is, to a degree, a pointless debate: directness and foreseeability are logically




                                                 27
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 28 of 34 PageID #:36278




linked.”) (internal citations omitted). Given these governing principles of Illinois law, the San

Francisco court’s approach is apt and persuasive.

       Defendants’ best case is City of Chicago v. Beretta U.S.A. Corp., 821 N.E.2d at 1136, in

which the Illinois Supreme Court considered whether firearm “dealer defendants, given the nature

of the product they sell . . . could reasonably foresee that the guns they lawfully sell would be

illegally taken into the city in such numbers and used in such a manner that they create a public

nuisance.” The court concluded that the firearms dealers’ “lawful commercial activity” was not

the proximate cause of the harms that arose from their use by Chicago residents; instead, the

intervening criminal acts of third parties were a superseding cause. Id. (internal quotation marks

omitted). But the San Francisco court distinguished similar firearms cases because, unlike the

firearms dealers in those cases, whose conduct “did not violate any law,” opioid manufacturers

stand accused of “unlawfully market[ing] prescription opioids and violat[ing] their duties to

maintain effective controls against diversion.” Id. at *42-43 (citing In re Firearm Cases, 24 Cal.

Rptr. 3d 659, 681 (Cal. App. Ct. 2005)). The very fact that the CSA imposed duties to maintain

controls against diversion—controls designed to protect against “overuse or misuse,” which leads

to addiction—was what demonstrated that the harms the city suffered were foreseeable. Id. at *43.

Thus, while, in Beretta and like cases, the “criminal acts of third parties” may not have been

sufficiently foreseeable for purposes of proximate cause, the San Francisco court concluded that

the defendants’ unlawfully deceptive and unfair marketing of opioids required a different result.

       This Court agrees with the reasoning of the San Francisco court and concludes that this

case is distinguishable from Beretta. The opioid-related harms that the City experienced were a

foreseeable result of defendants’ allegedly deceptive and unfair marketing practices—indeed, they

are practically the reason those practices are unlawful—and therefore plaintiff has sufficiently


                                                28
    Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 29 of 34 PageID #:36279




alleged proximate cause. 4 Id. at *43-44; see also City of Everett, 2017 WL 4236062, at *6. Plaintiff

has sufficiently alleged that defendants caused the opioid-related harm it experienced, both

proximately and in fact, so defendants’ motion to dismiss the City’s cost recovery claim is denied.

IV.      Teva and Actavis Generic Entities’ Motion to Dismiss

         Teva and the Actavis Generic Entities have filed two separate motions to dismiss based on

individualized issues particular to them. These entities are now commonly owned. Teva

Pharmaceutical Industries, Ltd., owns defendant Teva Pharmaceuticals USA, Inc.; it acquired

defendant Cephalon, Inc., in 2011; and it acquired the Actavis Generic Entities from defendant

Allergan plc in 2016. (5th Am. Compl. ¶¶ 37-39.) In support of one of the individualized motions

to dismiss, the Actavis Generic Entities argue that (a) the City makes no plausible allegations that

they engaged in any deceptive or unfair marketing, given that generic manufacturers do not

promote their products; (b) any false marketing claims against them are preempted under Mensing,

564 U.S. at 604, and Mutual Pharmaceutical Co. v. Bartlett, 570 U.S. 472 (2013), because, as

generic manufacturers, unlike brand-name manufacturers, federal law gives them no control over

their products’ labeling, and (c) the City does not plausibly allege that they caused its injuries. In

support of the remaining motion, Teva argues that the City’s claims in Counts II and IV fail for

lack of causation. The Court takes these issues in reverse order.




4
  In a notice of supplemental authority, defendants cite a recent decision of the Circuit Court of
Cook County in People v. Johnson & Johnson, et al., No. 19 CH 10481 (Cir. Ct. Cook Cty. Jan.
8, 2021), in which the Court granted a motion to dismiss the State of Illinois’s public nuisance
claim against certain opioid manufacturers. The court reasoned, in pertinent part, relying on
Beretta, that the State could not establish proximate cause. However, the court’s analysis on that
point was sparse, and the decision does not change this Court’s conclusion that, just as the San
Francisco court concluded, Beretta and like cases are distinguishable.
                                                 29
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 30 of 34 PageID #:36280




       A. Causation

       The causation arguments are unavailing for the reasons already described above in Part III

of this Opinion. Teva and the Actavis Generic Entities rely on Chicago II to argue that plaintiff

has not sufficiently alleged that their deceptive activity caused particular prescribers to write

medically inappropriate prescriptions or that there were any particular orders they should not have

shipped to prevent diversion. But, as the Court has explained, the claims of the Fifth Amended

Complaint need not include those details to meet the Twombly/Iqbal plausibility standard.

       B. Preemption

       Regarding preemption under Mensing and Bartlett, this is yet another issue that the MDL

court has addressed. As the MDL court explained, generic drugs must be identical “to their branded

equivalent in every clinically significant way, including with respect to labeling.” 4/1/19

Muscogee Creek MDL Ruling, 2019 WL 2468267, at *18. Further, “[u]nder the FDCA and its

regulations, the term ‘labeling’ refers” not only to the product’s packaging but also certain

“advertising or [other] descriptive matter” that “accompan[ies]” the product. Id. at *19 (citing

Strayhorn v. Wyeth Pharmaceuticals, 737 F.3d 378, 394 (6th Cir. 2013)) (internal quotation marks

omitted). Thus, state-law claims against generic drug manufacturers for their failure to warn

consumers of certain risks may be preempted, to the extent that warning of the risks would have

required the drug manufacturers to change the products’ “labeling,” which federal law does not

permit them to do. See Greager v. McNeil-PPC, Inc., 414 F. Supp. 3d 1137, 1142 (N.D. Ill. 2019).

In response to a motion to dismiss, the MDL court explained that the plaintiff’s claims were

preempted only to the extent that they sought to “impose upon the Generic Manufacturers liability

for not sending warnings that the Brand-Name Manufacturers had not sent,” not “to the extent that

they are founded upon allegations that the Generic Manufacturers engaged in aggressive and


                                                30
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 31 of 34 PageID #:36281




misleading marketing and inadequate anti-diversion activities.” 4/1/19 Muscogee Creek MDL

Ruling, 2019 WL 2468267, at *22.

       At summary judgment in the Track One cases, when the defendants construed the

plaintiffs’ claims “as effectively demanding nothing more than label changes,” the MDL court

rejected their “narrow construction,” explaining that the allegations against the manufacturers went

far beyond labeling:

       Plaintiffs allege that Manufacturers, despite knowing the highly addictive
       properties of opioids, initiated a massive marketing campaign based on false and
       misleading information, causing a dramatic increase in opioid prescriptions,
       creation of a black market for opioids, enormous profits for Manufacturers, and the
       public health crisis we find ourselves in today. Plaintiffs allege Manufacturers
       engaged in a series of marketing strategies – funding pain advocacy groups, key
       opinion leaders, and continuing medical education courses – all to spread messages
       that the risk of addiction is manageable even for patients with a history of drug
       abuse, signs of opioid addiction are actually attributable to untreated pain (requiring
       more opioids), withdrawal can be easily managed, and the risk of addiction from
       chronic opioid therapy is rare.

9/3/19 Track One MDL Ruling, 2019 WL 4178591, at *4. The MDL court ruled that “the term

‘labeling’” was not broad enough to cover the “massive marketing campaign” the plaintiffs

described in their allegations, so it rejected the generic manufacturers’ preemption argument.

       The MDL court’s reasoning is persuasive, and the Court follows its lead here. The City’s

claims against the Actavis Generic Entities do not concern mere labeling, particularly to the extent

they concern marketing strategies such as “funding pain advocacy groups, key opinion leaders,

and continuing education courses – all to spread messages that the risk of addiction is manageable.”

Id. To the extent plaintiff’s claims concern marketing practices that go beyond “labeling,” they are

not preempted. Because plaintiff describes at least some such practices, its claims against the

Actavis Generic Entities survive their motion to dismiss.




                                                 31
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 32 of 34 PageID #:36282




       C. Sufficiency of Factual Allegations

       In response to the Actavis Generic Entities’ arguments about whether plaintiff has pleaded

sufficient factual matter against them, plaintiff argues that these arguments are out of place at the

pleading stage because they are premised on what is essentially a denial of plaintiff’s factual

allegations. The Actavis Generic Entities assert that, as generic manufacturers who do not promote

their products, they cannot have engaged in the deceptive and unfair marketing practices the Fifth

Amended Complaint describes, nor has the City described any specific misrepresentations they

disseminated. These arguments are unavailing. While the complaint may leave something to be

desired in terms of connecting the Actavis Generic Entities to specific conduct, the Fifth Amended

Complaint provides fair notice because it tells “a story that holds together,” see Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010), which is all Rule 8 requires.

       The Fifth Amended Complaint includes specific allegations against “Actavis.” While the

Court takes the point that the use of the term “Actavis” may lump the Actavis Generic Entities

together with entities in the same corporate family who sold and promoted branded products such

as Kadian and Norco, without specifying how the Actavis Generic Entities are meant to have

participated in the promotional activity, it does not follow that the claims against the Actavis

Generic Entities are not plausible. The Court is in no position at the pleading stage to say that the

Actavis Generic Entities could not possibly have engaged in certain marketing behavior, which

would have benefited them, because those marketing tasks must have fallen to other entities within

the same corporate family. The pleading stage is not the appropriate time to sort out such issues.

See In re Nat’l Prescription Opiate Litig., No. 1:17-CV-02804, 2019 WL 2477416, at *8 (N.D.

Ohio Apr. 1, 2019) (“Plaintiff’s [complaint] contains plausible allegations against all

manufacturers, which includes the Generic Manufacturers; and merely denying those allegations


                                                 32
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 33 of 34 PageID #:36283




creates material issues of fact not suitable for resolution on a motion to dismiss.”), report and

recommendation adopted in relevant part, No. 1:17-MD-2804, 2019 WL 3737023 (N.D. Ohio

June 13, 2019); see also id. at *17 (“That level of specificity is not required at the pleading stage

where the complaint provides sufficient factual content for the court to reasonably infer that the

Manufacturer Defendants, including those that produce generic prescription opioids, are liable for

the [injurious] conduct.”); 4/1/19 Muscogee Creek MDL Ruling, 2019 WL 2468267, at *18 n.29

(“The Generic Manufacturers will have the opportunity to individuate and clarify their status as

discovery progresses. At this phase of the litigation, however, the court accepts Plaintiff’s

allegations as true.”). It is at least plausible that the Actavis Generic Entities engaged in some of

the deceptive and unfair marketing that the City describes, particularly providing funding and

support for KOLs and front groups, as well as failing in their duty to prevent diversion. See 4/1/19

Muscogee Creek MDL Ruling, 2019 WL 2468267, at *13-14. Indeed, the MDL court found that

there was sufficient evidence against the generic manufacturers to survive summary judgment, let

alone allegations to survive a motion to dismiss. 9/3/19 Track One MDL Ruling, 2019 WL

4178591, at *9-10 (summary judgment inappropriate because a “reasonable finder of fact could

conclude . . . that Allergan/Actavis marketed both brand name and generic Kadian”). The

allegations of the Fifth Amended Complaint state a plausible claim against the Actavis Generic

Entities.

                                         CONCLUSION

        For the reasons set forth above, defendants’ joint motion to dismiss [769], Teva’s motion

to dismiss [764], and the Actavis Generic Entities’ motion to dismiss [766] are denied. The

Mallinckrodt entities’ motion to dismiss [777] is denied, without prejudice to renewal following

the resolution of bankruptcy proceedings. Plaintiff’s motion for leave to file opposition briefing


                                                 33
 Case: 1:14-cv-04361 Document #: 999 Filed: 03/31/21 Page 34 of 34 PageID #:36284




under seal [817] is granted, as plaintiff has filed public versions of these documents with

reasonably limited redactions. Plaintiff’s motion for leave to file a response to defendants’ notice

of supplemental authority [900] is granted. Defendants’ motion for leave to file notice of

supplemental authority [925] is granted. The motions for leave to appear pro hac vice [951, 958,

960, 961, 966, 971, 972, 973, 974, 975, 977, 978, 996, 998] are granted.


SO ORDERED.                                   ENTERED: March 31, 2021




                                              _________________________
                                              JORGE L. ALONSO
                                              United States District Judge




                                                34
